Exhibit 10.13

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made as of [            ],
2014, by and between Jason Industries, Inc., a Delaware corporation (the
“Corporation”), in its own name and on behalf of its direct and indirect
subsidiaries, and [                    ], an individual (“Indemnitee”).

RECITALS:

WHEREAS, directors, officers, employees, controlling persons, fiduciaries and
other agents (“Representatives”) in service to corporations or business
enterprises are being increasingly subjected to expensive and time-consuming
litigation relating to, among other things, matters that traditionally would
have been brought only against the corporation or business enterprise itself;

WHEREAS, highly competent persons have become more reluctant to serve as
Representative unless they are provided with adequate protection through
insurance and adequate indemnification against inordinate risks of claims and
actions against them arising out of their service to and activities on behalf of
the corporation or business enterprise;

WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
that the increased difficulty in attracting and retaining highly competent
persons is detrimental to the best interests of the Corporation and its
stockholders and that the Corporation should act to assure such persons that
there will be increased certainty of protection against inordinate risks of
claims and actions against them arising out of their service to and activities
on behalf of the Corporation;

WHEREAS, (a) the Second Amended and Restated Certificate of Incorporation of the
Corporation (the “Certificate of Incorporation”) requires indemnification of the
officers and directors of the Corporation, (b) Indemnitee may also be entitled
to indemnification pursuant to the General Corporation Law of the State of
Delaware (“DGCL”) and (c) the Certificate of Incorporation and the DGCL
expressly provide that the indemnification provisions set forth therein are not
exclusive and thereby contemplate that contracts may be entered into between the
Corporation and its Representatives with respect to indemnification;

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and the Bylaws and any resolutions adopted pursuant thereto,
and shall not be deemed a substitute therefore, nor to diminish or abrogate any
rights of Indemnitee thereunder, and

WHEREAS, (a) Indemnitee does not regard the protection available under the
Certificate of Incorporation, Bylaws and insurance as adequate in the present
circumstances, (b) Indemnitee may not be willing to serve or continue to serve
as a Representative without adequate protection, (c) the Corporation desires
Indemnitee to serve in such capacity and (d) Indemnitee is willing to serve,
continue to serve and to take on additional service for or on behalf of the
Corporation on the condition that [he/she] be so indemnified.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:

Section 1. Definitions.

(a) As used in this Agreement:

“Agreement” shall have the meaning ascribed to such term in the Preamble hereto.



--------------------------------------------------------------------------------

“Board” shall have the meaning ascribed to such term in the Recitals hereto.

“Bylaws” shall mean the Amended and Restated Bylaws of the Corporation.

“Certificate of Incorporation” shall have the meaning ascribed to such term in
the Recitals hereto.

“Corporate Status” describes the status of an individual who is or was a
Representative of an Enterprise.

“Corporation” shall have the meaning ascribed to such term in the Preamble
hereto.

“DGCL” shall have the meaning ascribed to such term in the Recitals hereto.

“Enterprise” shall mean the Corporation and any other Person, employee benefit
plan, joint venture or other enterprise of which Indemnitee is or was serving at
the request of the Corporation as a Representative.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder.

“Expenses” shall mean all reasonable costs, expenses, fees and charges,
including, without limitation, attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding. Expenses also shall include, without limitation, (i) expenses
incurred in connection with any appeal resulting from, incurred by Indemnitee in
connection with, arising out of, in respect of or relating to, any Proceeding,
including, without limitation, the premium, security for, and other costs
relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent, (ii) for purposes of Section 11(d) only, expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise, (iii) any
federal, state, local or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement (on a grossed up
basis) and (iv) any interest, assessments or other charges in respect of the
foregoing.

“Indemnitee” shall have the meaning ascribed to such term in the Preamble
hereto.

“Indemnity Obligations” shall mean all obligations of the Corporation to
Indemnitee under this Agreement, including, without limitation, the
Corporation’s obligations to provide indemnification to Indemnitee and advance
Expenses to Indemnitee under this Agreement.

“Independent Counsel” shall mean a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Corporation or
Indemnitee in any matter

 

2



--------------------------------------------------------------------------------

material to either such party (other than with respect to matters concerning
Indemnitee under this Agreement, or of other indemnitees under similar
indemnification agreements) or (ii) any other party to the Proceeding giving
rise to a claim for indemnification; provided, however, that the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Corporation or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.

“Liabilities” shall mean all claims, liabilities, damages, losses, judgments,
orders, fines, penalties and other amounts payable in connection with, arising
out of, in respect of or relating to or occurring as a direct or indirect
consequence of any Proceeding, including, without limitation, amounts paid in
whole or partial settlement of any Proceeding, all Expenses in complying with
any judgment, order or decree issued or entered in connection with any
Proceeding or any settlement agreement, stipulation or consent decree entered
into or issued in settlement of any Proceeding, and any consequential damages
resulting from any Proceeding or the settlement, judgment, or result thereof.

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.

“Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, formal or informal
hearing, inquiry or investigation, litigation, administrative hearing or any
other actual, threatened or completed judicial, administrative or arbitration
proceeding (including, without limitation, any such proceeding under the
Securities Act of 1933, as amended, or the Exchange Act or any other federal
law, state law, statute or regulation), whether brought in the right of the
Corporation or otherwise, and whether of a civil, criminal, administrative or
investigative nature, in which Indemnitee was, is or will be, or is threatened
to be, involved as a party or witness or otherwise involved, affected or injured
(i) by reason of the fact that Indemnitee is or was a Representative of the
Corporation, (ii) by reason of any actual or alleged action taken by Indemnitee
or of any action on Indemnitee’s part while acting as Representative of the
Corporation or (iii) by reason of the fact that Indemnitee is or was serving at
the request of the Corporation as a Representative of another Person, whether or
not serving in such capacity at the time any liability or Expense is incurred
for which indemnification, reimbursement, or advancement of Expenses can be
provided under this Agreement.

“Representative” shall have the meaning ascribed to such term in the Preamble
hereto.

“Submission Date” shall have the meaning ascribed to such term in Section 9(b).

(b) For the purpose hereof, references to “fines” shall include any excise tax
assessed with respect to any employee benefit plan; references to “serving at
the request of the Corporation” shall include, without limitation, any service
as a Representative of the Corporation which imposes duties on, or involves
services by, such Representative with respect to an employee benefit plan, its
participants or beneficiaries; and a Person who acted in good faith and in a
manner he reasonably believed to be in the best interests of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in
manner “not opposed to the best interests of the Corporation” as referred to in
this Agreement.

 

3



--------------------------------------------------------------------------------

Section 2. Indemnity in Third-Party Proceedings. The Corporation shall indemnify
and hold harmless Indemnitee, to the fullest extent permitted by applicable law,
from and against all Liabilities and Expenses suffered or incurred by Indemnitee
or on Indemnitee’s behalf in connection with or as a consequence of any
Proceeding (other than any Proceeding brought by or in the right of the
Corporation to procure a judgment in its favor which shall be governed by the
provisions set forth in Section 3 below) or any claim, issue or matter therein,
if Indemnitee acted in good faith and in a manner he reasonably believed to be
in, or not opposed to, the best interests of the Corporation and, in the case of
a criminal proceeding, had no reasonable cause to believe that his conduct was
unlawful. For the avoidance of doubt, a finding, admission or stipulation that
an Indemnitee has acted with gross negligence or recklessness shall not, of
itself, create a presumption that such Indemnitee has failed to meet the
standard or conduct required for indemnification in this Section 2.

Section 3. Indemnity in Proceedings by or in the Right of the Corporation. The
Corporation shall indemnify and hold harmless Indemnitee, to the fullest extent
permitted by applicable law, from and against all Liabilities and Expenses
suffered or incurred by Indemnitee or on Indemnitee’s behalf in connection with
or as a consequence of any Proceeding brought by or in the right of the
Corporation to procure a judgment in its favor, or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner he reasonably
believed to be in, or not opposed, to the best interests of the Corporation. No
indemnification for Liabilities and Expenses shall be made under this Section 3
in respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudged by a court to be liable to the Corporation, unless and only to
the extent that the Delaware Court of Chancery or any court in which the
Proceeding was brought shall determine upon application that, despite the
adjudication of liability, but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification. For the
avoidance of doubt, a finding, admission or stipulation that an Indemnitee has
acted with gross negligence or recklessness shall not, of itself, create a
presumption that such Indemnitee has failed to meet the standard or conduct
required for indemnification in this Section 3.

Section 4. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, and without
limiting the rights of Indemnitee under any other provision hereof, to the
extent that (a) Indemnitee is a party to (or a participant in) any Proceeding,
(b) the Corporation is not permitted by applicable law to indemnify Indemnitee
with respect to any claim brought in such Proceeding if such claim is asserted
successfully against Indemnitee and (c) Indemnitee is not wholly successful in
such Proceeding, but is successful, on the merits or otherwise (including,
without limitation, settlement thereof), as to one or more but less than all
claims, issues or matters in such Proceeding, then the Corporation shall
indemnify Indemnitee, to the fullest extent permitted by applicable law, against
all Liabilities and Expenses actually and reasonably incurred by Indemnitee or
on Indemnitee’s behalf, in connection with or as a consequence of each
successfully resolved claim, issue or matter. For purposes of this Section 4 and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by settlement, entry of a plea of nolo contendere or by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

Section 5. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a witness in any Proceeding to which Indemnitee
is not a party, Indemnitee shall be indemnified to the fullest extent permitted
by applicable law against all Liabilities and Expenses suffered or incurred by
him or on his behalf in connection therewith.

 

4



--------------------------------------------------------------------------------

Section 6. Additional Indemnification. Notwithstanding any limitation in
Sections 2, 3 or 4, the Corporation shall indemnify Indemnitee to the fullest
extent permitted by applicable law if Indemnitee is a party to, or threatened to
be made a party to, any Proceeding (including, without limitation, a Proceeding
by or in the right of the Corporation to procure a judgment in its favor),
against all Liabilities and Expenses suffered or incurred by Indemnitee in
connection with such Proceeding:

(a) to the fullest extent permitted by the provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to, or replacement of, the DGCL, and

(b) to the fullest extent authorized or permitted by any amendments to, or
replacements of, the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

Section 7. Advances of Expenses. In furtherance of the requirement of Article
Seven of the Bylaws and notwithstanding any provision of this Agreement to the
contrary, the Corporation shall advance, to the fullest extent permitted by law,
Expenses incurred by Indemnitee in connection with any Proceeding, and such
advancement shall be made within ten (10) days after the receipt by the
Corporation of a statement or statements requesting such advances from time to
time, whether prior to, or after, final disposition of any Proceeding. Advances
shall be unsecured and interest free. Advances shall be made without regard to
Indemnitee’s ability to repay Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement. Advances shall include any and all Expenses incurred pursuing an
action to enforce this right of advancement, including, without limitation,
Expenses incurred preparing and forwarding statements to the Corporation to
support the advances claimed. Indemnitee shall qualify for advances upon the
execution and delivery to the Corporation of this Agreement, which shall
constitute an undertaking, providing that Indemnitee undertakes to repay the
advance to the extent that it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Corporation.

Section 8. Procedure for Notification and Defense of Claim.

(a) Indemnitee shall notify the Corporation in writing of any Proceeding with
respect to which Indemnitee intends to seek indemnification or advancement of
Expenses hereunder as soon as reasonably practicable following the receipt by
Indemnitee of written notice thereof. The written notification to the
Corporation shall include a description of the nature of the Proceeding and the
facts underlying the Proceeding. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Corporation a written request, including therein
or therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification following the final disposition of
such Proceeding. Any delay or failure by Indemnitee to notify the Corporation
hereunder will not relieve the Corporation from any liability which it may have
to Indemnitee hereunder or otherwise than under this Agreement, and any delay or
failure in so notifying the Corporation shall not constitute a waiver by
Indemnitee of any rights under this Agreement.

(b) In the event Indemnitee is entitled to indemnification and/or advancement of
Expenses with respect to any Proceeding, Indemnitee may, at Indemnitee’s option,
(i) retain legal counsel selected by Indemnitee and approved by the Corporation
(which approval shall not to be unreasonably withheld, conditioned or delayed)
to defend Indemnitee in such Proceeding, at the sole expense of the Corporation
or (ii) have the Corporation assume the defense of Indemnitee in the Proceeding,
in which case the Corporation shall assume the defense of such Proceeding with
legal counsel selected by the Corporation and approved by Indemnitee (which
approval shall not be unreasonably withheld, conditioned or delayed) within ten
(10) days of the Corporation’s receipt of written notice of Indemnitee’s
election to cause the Corporation to do so. If the

 

5



--------------------------------------------------------------------------------

Corporation is required to assume the defense of any such Proceeding, it shall
engage legal counsel for such defense, and shall be solely responsible for all
Expenses of such legal counsel and otherwise of such defense. Such legal counsel
may represent both Indemnitee and the Corporation (and/or any other party or
parties entitled to be indemnified by the Corporation with respect to such
matter) unless, in the reasonable opinion of legal counsel to Indemnitee, there
is a conflict of interest between Indemnitee and the Corporation (or any other
such party or parties) or there are legal defenses available to Indemnitee that
are not available to the Corporation (or any such other party or parties).
Notwithstanding either party’s assumption of responsibility for defense of a
Proceeding, each party shall have the right to engage separate legal counsel at
its own expense. The party having responsibility for defense of a Proceeding
shall provide the other party and its legal counsel with all copies of pleadings
and material correspondence relating to the Proceeding. Indemnitee and the
Corporation shall reasonably cooperate in the defense of any Proceeding with
respect to which indemnification is sought hereunder, regardless of whether the
Corporation or Indemnitee assumes the defense thereof. Indemnitee may not settle
or compromise any Proceeding without the prior written consent of the
Corporation (which consent shall not be unreasonably withheld, conditioned or
delayed). The Corporation may not settle or compromise any proceeding without
the prior written consent of Indemnitee (which consent shall not be unreasonably
withheld, conditioned or delayed).

Section 9. Procedure Upon Application for Indemnification.

(a) Upon written request by Indemnitee for indemnification pursuant to
Section 8(a), the Corporation shall advance Expenses necessary to defend against
a Claim pursuant to Section 7 hereof. If any determination by the Corporation is
required by applicable law with respect to Indemnitee’s ultimate entitlement to
indemnification, such determination shall be made (i) if Indemnitee shall
request such determination be made by the Independent Counsel, by the
Independent Counsel and (ii) in all other circumstances in any manner permitted
by the DGCL. Indemnitee shall cooperate with the Person(s) making such
determination with respect to Indemnitee’s entitlement to indemnification,
including, without limitation, providing to such Person(s), upon reasonable
advance request, any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination. Any Expenses incurred
by Indemnitee in so cooperating with the Person(s) making such determination
shall be borne by the Corporation (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Corporation hereby
indemnifies and agrees to hold Indemnitee harmless therefrom. The Corporation
will not deny any written request for indemnification hereunder made in good
faith by Indemnitee unless a determination as to Indemnitee’s entitlement to
such indemnification described in this Section 9(a) has been made. The
Corporation agrees to pay Expenses of the Independent Counsel referred to above
and to fully indemnify the Independent Counsel against any and all Expenses,
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.

(b) In the event that the determination of entitlement to indemnification is to
be made by the Independent Counsel pursuant to Section 9(a) hereof, (i) the
Independent Counsel shall be selected by the Corporation within ten (10) days of
the Submission Date, (ii) the Corporation shall give written notice to
Indemnitee advising it of the identity of the Independent Counsel so selected
and (iii) Indemnitee may, within ten (10) days after such written notice of
selection shall have been given, deliver to the Corporation Indemnitee’s written
objection to such selection. Absent a timely objection, the Person so selected
shall act as the Independent Counsel. If a timely objection is made by
Indemnitee, the Person so selected may not serve as the Independent Counsel
unless and until such objection is withdrawn. If no Independent Counsel

 

6



--------------------------------------------------------------------------------

shall have been selected (whether due to a failure of the Corporation to appoint
such Independent Counsel, an un-withdrawn objection from Indemnitee with respect
to the person so appointed or otherwise) before the later of (i) thirty
(30) days after the submission by Indemnitee of a written request for
indemnification pursuant to Section 9(a) hereof (the date of such submission,
the “Submission Date”) and (ii) ten (10) days after the final disposition of the
Proceeding for which indemnity is sought, then (x) each of the Corporation and
Indemnitee shall select a Person meeting the qualifications to serve as the
Independent Counsel and (y) such Persons shall (collectively) select the
Independent Counsel. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 11(a) of this Agreement, the Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

Section 10. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the Person(s) making such determination shall, to the fullest extent
permitted by law, presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 8(a) of this Agreement, and the Corporation shall, to
the fullest extent permitted by law, have the burden of proof to overcome that
presumption in connection with the making by any Person(s) of any determination
contrary to that presumption. Neither the failure of the Corporation (including,
without limitation, by its directors or independent legal counsel) to have made
a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor an actual determination by the
Corporation (including, without limitation, by its directors or independent
legal counsel) that Indemnitee has not met such applicable standard of conduct,
shall be a defense to the action or create a presumption that Indemnitee has not
met the applicable standard of conduct.

(b) Subject to Section 11(e), if the Person(s) empowered or selected under
Section 9 hereof to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Corporation of the request therefore, the requisite determination of entitlement
to indemnification shall, to the fullest extent permitted by law, be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
a prohibition of such indemnification under applicable law; provided, however,
that such sixty (60) day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if (i) the determination is to be made by
the Independent Counsel and Indemnitee objects to the Corporation’s selection of
the Independent Counsel and (ii) the Independent Counsel ultimately selected
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) adversely affect the right of Indemnitee to indemnification or create
a presumption that Indemnitee did not act in good faith and in a manner which he
reasonably believed to be in, or not opposed to, the best interests of the
Corporation or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful.

(d) Effect of Settlement. To the fullest extent permitted by law, settlement of
any Proceeding without any finding of responsibility, wrongdoing or guilt on the
part of Indemnitee with respect to claims asserted in such Proceeding shall
constitute a conclusive determination that Indemnitee is entitled to
indemnification hereunder with respect to such Proceeding.

 

7



--------------------------------------------------------------------------------

(e) Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise, or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Enterprise. The provisions of
this Section 10(e) shall not be deemed to be exclusive or to limit in any way
the other circumstances in which Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

(f) Actions of Others. The knowledge and/or actions, or failure to act, of any
Representative (other than Indemnitee) of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.

Section 11. Remedies of Indemnitee.

(a) Subject to Section 11(e), in the event that (i) a determination is made
pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 7 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 9(a) of
this Agreement within ninety (90) days after the Submission Date, (iv) payment
of indemnification is not made pursuant to Section 4, 5 or 9(a) of this
Agreement within ten (10) days after receipt by the Corporation of a written
request therefore, (v) payment of indemnification pursuant to Section 2, 3 or 6
of this Agreement is not made within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification or (vi) in the event
that the Corporation or any other person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other action or Proceeding designed to deny, or to recover from, Indemnitee, the
benefits provided or intended to be provided to Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication by a court of Indemnitee’s entitlement to
such indemnification and/or advancement of Expenses. Alternatively, Indemnitee,
at Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The Corporation shall not oppose Indemnitee’s right to
seek any such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 9(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 11 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 11, the Corporation shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

(c) If a determination shall have been made pursuant to Section 9(a) of this
Agreement that Indemnitee is entitled to indemnification, the Corporation shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 11, absent (i) a misstatement by the
Indemnitee of a material fact, or an omission by the Indemnitee of a material
fact necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.

 

8



--------------------------------------------------------------------------------

(d) The Corporation shall, to the fullest extent permitted by law, be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 11 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Corporation is bound by all the provisions of this
Agreement. It is the intent of the Corporation that Indemnitee not be required
to incur legal fees or other Expenses associated with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to Indemnitee hereunder. In addition,
the Corporation shall indemnify Indemnitee against any and all such Expenses
and, if requested by Indemnitee, shall (within ten (10) days after receipt by
the Corporation of a written request therefore) advance, to the fullest extent
permitted by law, such Expenses to Indemnitee, which are incurred by Indemnitee
in connection with any action brought by Indemnitee for indemnification or
advance of Expenses from the Corporation under this Agreement or under any
directors’ and officers’ liability insurance policies maintained by the
Corporation, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of Expenses or insurance recovery,
as the case may be.

(e) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding; provided that, in
absence of any such determination with respect to such Proceeding, the
Corporation shall pay Liabilities and advance Expenses with respect to such
Proceeding as if Indemnitee had been determined to be entitled to
indemnification and advancement of Expenses with respect to such Proceeding.

Section 12. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
Certificate of Incorporation, the Bylaws, any agreement, a vote of stockholders,
a resolution of directors or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in Indemnitee’s Corporate Status prior to such amendment,
alteration or repeal. To the extent that a change in applicable law, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Certificate of
Incorporation, the Bylaws and/or this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(b) The Corporation hereby acknowledges that Indemnitee may have certain rights
to indemnification, advancement of Expenses and/or insurance provided by one or
more Persons with whom or which Indemnitee may be associated. The Corporation
hereby acknowledges and agrees that (i) the Corporation shall be the indemnitor
of first resort with respect to any Proceeding, Expense, Liability or matter
that is the subject of the Indemnity Obligations, (ii) the

 

9



--------------------------------------------------------------------------------

Corporation shall be primarily liable for all Indemnity Obligations and any
indemnification afforded to Indemnitee in respect of any Proceeding, Expense,
Liability or matter that is the subject of Indemnity Obligations, whether
created by law, organizational or constituent documents, contract (including,
without limitation, this Agreement) or otherwise, (iii) any obligation of any
other Persons with whom or which Indemnitee may be associated to indemnify
Indemnitee and/or advance Expenses to Indemnitee in respect of any proceeding
shall be secondary to the obligations of the Corporation hereunder, (iv) the
Corporation shall be required to indemnify Indemnitee and advance Expenses to
Indemnitee hereunder to the fullest extent provided herein without regard to any
rights Indemnitee may have against any other Person with whom or which
Indemnitee may be associated or insurer of any such Person and (v) the
Corporation irrevocably waives, relinquishes and releases any other Person with
whom or which Indemnitee may be associated from any claim of contribution,
subrogation or any other recovery of any kind in respect of amounts paid by the
Corporation hereunder. In the event that any other Person with whom or which
Indemnitee may be associated or their insurers advances or extinguishes any
liability or loss which is the subject of any Indemnity Obligation owed by the
Corporation or payable under any insurance policy provided under this Agreement,
the payor shall have a right of subrogation against the Corporation or its
insurer or insurers for all amounts so paid which would otherwise be payable by
the Corporation or its insurer or insurers under this Agreement. In no event
will payment of an Indemnity Obligation of the Corporation under this Agreement
by any other Person with whom or which Indemnitee may be associated or their
insurers, affect the obligations of the Corporation hereunder or shift primary
liability for any Indemnity Obligation to any other Person with whom or which
Indemnitee may be associated. Any indemnification and/or insurance or
advancement of Expenses provided by any other Person with whom or which
Indemnitee may be associated, with respect to any liability arising as a result
of Indemnitee’s Corporate Status or capacity as an officer or director of any
Person, is specifically in excess of any Indemnity Obligation of the Corporation
or valid and any collectible insurance (including, without limitation, any
malpractice insurance or professional errors and omissions insurance) provided
by the Corporation under this Agreement, and any obligation to provide
indemnification and/or insurance or advance Expenses provided by any other
Person with whom or which Indemnitee may be associated shall be reduced by any
amount that Indemnitee collects from the Corporation as an indemnification
payment or advancement of Expenses pursuant to this Agreement.

(c) To the extent that the Corporation maintains an insurance policy or policies
providing liability insurance for Representatives of the Corporation or of any
other Enterprise, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such Representative under such policy or policies. If, at the
time of the receipt of a notice of a claim pursuant to the terms hereof, the
Corporation maintains an insurance policy or policies providing liability
insurance for Representatives of the Corporation or of any other Enterprise, the
Corporation shall give prompt notice of the commencement of such proceeding to
the insurers in accordance with the procedures set forth in the respective
policy or policies. The Corporation shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

(d) In the event of any payment under this Agreement, the Corporation shall not
be subrogated to, and hereby waives any rights to be subrogated to, any rights
of recovery of Indemnitee, including, without limitation, rights of
indemnification provided to Indemnitee from any other Person or entity with whom
Indemnitee may be associated as well as any rights to contribution that might
otherwise exist; provided, however, that the Corporation shall be subrogated to
the extent of any such payment of all rights of recovery of Indemnitee under
insurance policies of the Corporation or any of its subsidiaries.

(e) The indemnification and contribution provided for in this Agreement will
remain in full force and effect regardless of any investigation made by or on
behalf of Indemnitee.

 

10



--------------------------------------------------------------------------------

Section 13. Duration of Agreement; Not Employment Contract. This Agreement shall
continue until and terminate upon the latest of: (a) ten (10) years after the
date that Indemnitee shall have ceased to serve as a Representative of the
Corporation or any other Enterprise and (b) one (1) year after the final
termination of any Proceeding then pending in respect of which Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 11 of this Agreement
relating thereto. This Agreement shall be binding upon the Corporation and its
successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators. This Agreement shall not be
deemed an employment contract between the Corporation (or any of its
subsidiaries or any Enterprise) and Indemnitee. Indemnitee specifically
acknowledges that Indemnitee’s employment with the Corporation (or any of its
subsidiaries or any Enterprise), if any, is at will, and Indemnitee may be
discharged at any time for any reason, with or without cause, except as may be
otherwise provided in any written employment contract between Indemnitee and the
Corporation (or any of its subsidiaries or any Enterprise), other applicable
formal severance policies duly adopted by the Board, or, with respect to service
as a Representative of the Corporation, by the Certificate of Incorporation,
Bylaws and the DGCL.

Section 14. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 15. Enforcement.

(a) The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a Representative of the Corporation, and the Corporation
acknowledges that Indemnitee is relying upon this Agreement in serving as a
Representative of the Corporation.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Certificate of Incorporation, the
Bylaws and applicable law, and shall not be deemed a substitute therefore, nor
to diminish or abrogate any rights of Indemnitee thereunder.

Section 16. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this

 

11



--------------------------------------------------------------------------------

Agreement nor shall any waiver constitute a continuing waiver. The failure of
any party to enforce any of the provisions of this Agreement shall in no way be
construed as a waiver of such provisions and shall not affect the right of such
party thereafter to enforce each and every provision of this Agreement in
accordance with its terms.

Section 17. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Corporation.

(b) If to the Corporation to:

Jason Industries, Inc.

411 East Wisconsin Avenue, Suite 2100

Milwaukee, Wisconsin 53202

Fax: 414-277-9445

Attention: Will Schultz, General Counsel

with copies to (which shall not constitute notice to the Corporation):

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

United States of America

Fax: (212) 446-6460

Attention: Christian O. Nagler, Esq.

or to any other address as may have been furnished to Indemnitee by the
Corporation.

Section 18. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Corporation, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of the Proceeding in order
to reflect (a) the relative benefits received by the Corporation and Indemnitee
as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; and/or (b) the relative fault of the Corporation (and its directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).

Section 19. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. The Corporation and Indemnitee hereby irrevocably
and unconditionally (a) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court of
Chancery, and not in any other state or federal court in the United States of
America or any court in any other country, (b) consent

 

12



--------------------------------------------------------------------------------

to submit to the exclusive jurisdiction of the Delaware Court of Chancery for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (c) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court of Chancery and (d) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court of Chancery has been brought in an improper or inconvenient
forum.

Section 20. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

Section 21. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate. The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

[SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

JASON INDUSTRIES, INC.

 

Name: Title: INDEMNITEE:

 

Name: Title: Address:

[Signature Page to Indemnification Agreement]